      Case 9:19-bk-11573-MB                     Doc 842 Filed 03/04/20 Entered 03/04/20 19:56:58                                Desc
                                                 Main Document     Page 1 of 7



Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &       FOR COURT USE ONLY
Email Address


ERIC P. ISRAEL (State Bar No. 132426)
eisrael@DanningGill.com
ZEV SHECHTMAN (State Bar No. 266280)
zs@DanningGill.com
DANNING, GILL, ISRAEL & KRASNOFF, LLP
1901 Avenue of the Stars, Suite 450
Los Angeles, California 90067-6006
Tel.: (310) 277-0077
Fax: (310) 277-5735




 Individual appearing without attorney
 Attorney for Michael A. McConnell, Ch 11 Trustee

                                       UNITED STATES BANKRUPTCY COURT
                              CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION


In re:                                                                       CASE NO.: 9:19-bk-11573-MB
                                                                             CHAPTER: 11
HVI CAT CANYON, INC.,

                                                              Debtor(s)

                                                                             NOTICE OF LODGMENT OF ORDER IN
                                                                             BANKRUPTCY CASE RE: (title of motion1):
                                                                             STIPULATION TO DISMISS REQUEST FOR
                                                                             PAYMENT OF ADMINISTRATIVE RENT
                                                                             FILED BY GLR, LLC [DOC NO. 801]




PLEASE TAKE NOTE that the order titled ORDER APPROVING STIPULATION TO DISMISS REQUEST FOR
PAYMENT OF ADMINISTRATIVE RENT FILED BY GLR, LLC [DOC NO. 801] was lodged on (date) MARCH 4, 2020
and is attached. This order relates to the motion which is docket number 841 .




1
    Please abbreviate if title cannot fit into text field
1579195.1 26932 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of
California.

December 2012                                                            Page 1          F 9021-1.2.BK.NOTICE.LODGMENT
Case 9:19-bk-11573-MB   Doc 842 Filed 03/04/20 Entered 03/04/20 19:56:58   Desc
                         Main Document     Page 2 of 7




                                  EXHIBIT A
Case 9:19-bk-11573-MB            Doc 842 Filed 03/04/20 Entered 03/04/20 19:56:58         Desc
                                  Main Document     Page 3 of 7



 1 ERIC P. ISRAEL (State Bar No. 132426)
   eisrael@DanningGill.com
 2 ZEV SHECHTMAN (State Bar No. 266280)
   zs@DanningGill.com
 3 DANNING, GILL, ISRAEL & KRASNOFF, LLP
   1901 Avenue of the Stars, Suite 450
 4 Los Angeles, California 90067-6006
   Telephone: (310) 277-0077
 5 Facsimile: (310) 277-5735

 6 Attorneys for Michael A. McConnell,
   Chapter 11 Trustee
 7

 8                               UNITED STATES BANKRUPTCY COURT

 9                                CENTRAL DISTRICT OF CALIFORNIA
10                                        NORTHERN DIVISION

11 In re                                                Case No. 9:19-bk-11573-MB

12 HVI CAT CANYON, INC.,                                Chapter 11

13                     Debtor.                          ORDER APPROVING STIPULATION TO
                                                        DISMISS REQUEST FOR PAYMENT OF
14                                                      ADMINISTRATIVE RENT FILED BY
                                                        GLR, LLC [DOC NO. 801]
15
                                                        Date:   March 12, 2020
16                                                      Time:   10:00 a.m.
                                                        Crtrm.: 201
17                                                              1415 State Street
                                                                Santa Barbara, CA 93101
18

19            Movant GLR, LLC (“Movant” or “GLR”), on the one hand, and Respondents Michael A.

20 McConnell, as Chapter 11 Trustee (the “Trustee”), UBS AG, London Branch and UBS AG,

21 Stamford Branch, and the California State Lands Commission, on the other hand, having submitted

22 their Stipulation to Dismiss Request for Payment of Administrative Rent Filed by GLR, LLC [doc

23 no. 801] (the “Stipulation”), as docket entry number 841 in this case; good cause appearing

24 therefor; it is hereby

25

26

27

28

     1578581.1 26932                                1
Case 9:19-bk-11573-MB           Doc 842 Filed 03/04/20 Entered 03/04/20 19:56:58              Desc
                                 Main Document     Page 4 of 7



 1            ORDERED THAT:

 2            1.       The Stipulation is approved.

 3            2.       Movant has withdrawn its Request for Payment of Administrative Rent (doc. no.

 4 801) together with a request for judicial notice (doc. no. 802) and notice of hearing (doc. no. 803)

 5 (taken together, the “Motion”), and the Motion is dismissed pursuant to LBR 9013-1(k) without

 6 prejudice.

 7            3.       The Trustee shall continue to maintain $52,500 in escrow on account of the

 8 Lakeview Lease pursuant to the cash collateral orders entered in this case until further order of the

 9 Court.
10                                                    ####

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

     1578581.1 26932                                    2
    Case 9:19-bk-11573-MB                   Doc 842 Filed 03/04/20 Entered 03/04/20 19:56:58                                    Desc
                                             Main Document     Page 5 of 7



                                   PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is
1901 Avenue of the Stars, Suite 450, Los Angeles, CA 90067-6006.

A true and correct copy of the foregoing document entitled: NOTICE OF LODGMENT OF ORDER IN
BANKRUPTCY CASE will be served or was served (a) on the judge in chambers in the form and manner
required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling
General Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the
document. On (date) March 4, 2020 I checked the CM/ECF docket for this bankruptcy case or adversary
proceeding and determined that the following persons are on the Electronic Mail Notice List to receive NEF
transmission at the email addresses stated below:



                                                                              Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL:
On (date) March 4, 2020 , I served the following persons and/or entities at the last known addresses in this
bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the
United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a
declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.



                                                                              Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state
method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) March 4,
2020 , I served the following persons and/or entities by personal delivery, overnight mail service, or (for those who
consented in writing to such service method), by facsimile transmission and/or email as follows. Listing the judge
here constitutes a declaration that personal delivery on, or overnight mail to, the judge will be completed no later
than 24 hours after the document is filed.

PERSONAL DELIVERY ALSSI – TO BE DELIVERED BY 3/5/20
The Honorable Martin R. Barash
U.S. Bankruptcy Court
Bin on 1st Floor outside entry to Intake Section
21041 Burbank Blvd.
Woodland Hills, CA 91367

                                                                              Service information continued on attached page.

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



 March 4, 2020                           Gloria Ramos                                       /S/ GLORIA RAMOS
 Date                                    Printed Name                                       Signature




1579195.1 26932 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of
California.

December 2012                                                     Page 2                 F 9021-1.2.BK.NOTICE.LODGMENT
    Case 9:19-bk-11573-MB                   Doc 842 Filed 03/04/20 Entered 03/04/20 19:56:58                                    Desc
                                             Main Document     Page 6 of 7



                                           ADDITIONAL SERVICE INFORMATION (if needed):


1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”)

     •    William C Beall will@beallandburkhardt.com, carissa@beallandburkhardt.com
     •    Bradley D Blakeley blakeley@blakeleylawgroup.com, bradleydblakeley@gmail.com
     •    Alicia Clough aclough@loeb.com, mnielson@loeb.com,ladocket@loeb.com
     •    Marc S Cohen mscohen@loeb.com, klyles@loeb.com
     •    Alec S DiMario alec.dimario@mhllp.com,
          debra.blondheim@mhllp.com;Syreeta.shoals@mhllp.com
     •    Karl J Fingerhood karl.fingerhood@usdoj.gov, efile_ees.enrd@usdoj.gov
     •    H Alexander Fisch Alex.Fisch@doj.ca.gov
     •    Don Fisher dfisher@ptwww.com, tblack@ptwww.com
     •    Brian D Fittipaldi brian.fittipaldi@usdoj.gov
     •    Ellen Friedman efriedman@friedmanspring.com
     •    Gisele M Goetz gmgoetz@hbsb.com, ggoetz@collegesoflaw.edu;cecilia@hbsb.com
     •    Karen L Grant kgrant@silcom.com
     •    Ira S Greene Ira.Greene@lockelord.com
     •    Matthew C. Heyn Matthew.Heyn@doj.ca.gov, mcheyn@outlook.com
     •    Brian L Holman b.holman@mpglaw.com
     •    Brian L Holman b.holman@musickpeeler.com
     •    Eric P Israel eisrael@DanningGill.com, danninggill@gmail.com;eisrael@ecf.inforuptcy.com
     •    Razmig Izakelian razmigizakelian@quinnemanuel.com
     •    Alan H Katz akatz@lockelord.com
     •    John C Keith john.keith@doj.ca.gov
     •    Mitchell J Langberg mlangberg@bhfs.com, dcrudup@bhfs.com
     •    Maxim B Litvak mlitvak@pszjlaw.com
     •    Michael Authur McConnell (TR) Michael.mcconnell@kellyhart.com
     •    Brian M Metcalf bmetcalf@omm.com, brian-metcalf-9774@ecf.pacerpro.com
     •    Jerry Namba nambaepiq@earthlink.net,
          G23453@notify.cincompass.com;annie_cunningham@ymail.com
     •    David L Osias dosias@allenmatkins.com,
          bcrfilings@allenmatkins.com,kdemorest@allenmatkins.com,csandoval@allenmatkins.com
     •    Darren L Patrick dpatrick@omm.com, darren-patrick-
          1373@ecf.pacerpro.com;sindelicato@omm.com;ejones@omm.com
     •    Jeffrey N Pomerantz jpomerantz@pszjlaw.com
     •    Benjamin P Pugh bpugh@ecg.law,
          mwoo@ecg.law;mhamburger@ecg.law;calendar@ecg.law
     •    Edward S Renwick erenwick@hanmor.com, iaguilar@hanmor.com
     •    J. Alexandra Rhim arhim@hrhlaw.com
     •    Todd C. Ringstad becky@ringstadlaw.com, arlene@ringstadlaw.com
     •    Mitchell E Rishe mitchell.rishe@doj.ca.gov
     •    Zev Shechtman zshechtman@DanningGill.com,
          danninggill@gmail.com;zshechtman@ecf.inforuptcy.com
     •    Sonia Singh ssingh@DanningGill.com, danninggill@gmail.com,ssingh@ecf.inforuptcy.com
     •    Daniel A Solitro dsolitro@lockelord.com, ataylor2@lockelord.com
     •    Ross Spence ross@snowspencelaw.com,
          janissherrill@snowspencelaw.com;donnasutton@snowspencelaw.com;brittanyDecoteau@snow
          spencelaw.com
     •    Christopher D Sullivan csullivan@diamondmccarthy.com,
          mdomer@diamondmccarthy.com;kmartinez@diamondmccarthy.com
1579195.1 26932 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of
California.

December 2012                                                     Page 3                 F 9021-1.2.BK.NOTICE.LODGMENT
    Case 9:19-bk-11573-MB                   Doc 842 Filed 03/04/20 Entered 03/04/20 19:56:58                                    Desc
                                             Main Document     Page 7 of 7



     •    Jennifer Taylor jtaylor@omm.com
     •    John N Tedford jtedford@DanningGill.com,
          danninggill@gmail.com;jtedford@ecf.inforuptcy.com
     •    Salina R Thomas bankruptcy@co.kern.ca.us
     •    Patricia B Tomasco pattytomasco@quinnemanuel.com,
          barbarahowell@quinnemanuel.com;cristinagreen@quinnemanuel.com
     •    Fred Whitaker lshertzer@cwlawyers.com, spattas@cwlawyers.com
     •    William E. Winfield wwinfield@calattys.com, scuevas@calattys.com
     •    Richard Lee Wynne richard.wynne@hoganlovells.com,
          tracy.southwell@hoganlovells.com;cindy.mitchell@hoganlovells.com
     •    Emily Young pacerteam@gardencitygroup.com,
          rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com
     •    Aaron E de Leest adeleest@DanningGill.com,
          danninggill@gmail.com;adeleest@ecf.inforuptcy.com


2. SERVED BY U.S. MAIL

Debtor                                         Attys for UBS AG, London Branch                Debtor
HVI Cat Canyon, Inc.                           London Branch                                  HVI CAT CANYON, INC.
c/o Capitol Corporate Services, Inc.           and UBS AG, Stamford Branch                    2550 Canet Road
36 S. 18th Avenue, Suite D                     Evan M. Jones, Esq.                            San Luis Obispo, CA 93405-7836
Brighton, CO 80601-2452                        O'Melveny & Myers LLP
                                               400 South Hope Street, 18th Floor
                                               Los Angeles, CA 90071




1579195.1 26932 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of
California.

December 2012                                                     Page 4                 F 9021-1.2.BK.NOTICE.LODGMENT
